Citation Nr: 0528805	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  03-02 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of a left femur fracture with skin 
graft and left knee strain.

2.  Entitlement to a disability rating in excess of 10 
percent for scar residuals of the left upper arm and forearm.

3.  Entitlement to a compensable disability rating for donor 
site scar of the right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from August 1974 to April 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO confirmed and 
continued a 10 percent evaluation for residuals of a left 
femur fracture with skin graft and left knee strain and 
noncompensable evaluations for scar residuals of the left 
upper arm and forearm and for donor site scar of the right 
hip.

The veteran presented testimony at a personal hearing before 
the undersigned Veterans Law Judge in April 2004.  A copy of 
the hearing transcript was placed in the claims file.  

The Board remanded the claim in November 2004 for further 
development and readjudcation.  

Subsequently, in a rating decision in April 2005, the 
Cleveland Resource Center, granted a 10 percent disability 
evaluation for scar residuals of the left upper arm and 
forearm effective November 29, 2001.  Although, an increased 
evaluation was granted during the pending appeal, the case is 
considered still on appeal for a higher evaluation.  In AB v. 
Brown, 6 Vet. App. 35, 38 (1993), the United States Court of 
Veterans of Appeals for Veterans Claims (Court) held that, 
when the veteran expresses general disagreement with the 
assignment of a particular rating and requests an increase, 
the RO and the Board are required to construe the appeal as 
an appeal for the maximum benefit allowable by law or 
regulation and thus to consider all potentially applicable 
disability ratings.

Most recently, in a supplemental statement of the case (SSOC) 
issued in April 2005, the veteran was notified of the 10 
percent disability rating assigned for scar residuals of the 
left upper arm and forearm and the confirmed and continued 
noncompensable evaluation for the donor site scar of the 
right hip.  The claim has been returned to the Board for 
further appellate review.

As discussed below, the issue of entitlement to a disability 
rating in excess of 10 percent for residuals of a left femur 
fracture with skin graft and left knee strain is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran when further 
action is required on his part.  


FINDINGS OF FACT

1.  All evidence necessary for disposition of the claim has 
been developed and the appellant has received the required 
notice.

2.  The competent and probative evidence of record 
demonstrates that the scar residuals of the left upper arm 
and forearm are superficial scars manifested by residual 
healed scarring, that are tender and painful on examination 
without evidence of functional limitation of the affected 
part.  

3.  The competent and probative evidence of record 
demonstrates that the donor site scar of the right hip is a 
superficial scar manifested by residual healed scarring 
without evidence of functional limitation of the affected 
part.  The evidence shows no objective findings of an 
unstable scar, pain, or tenderness. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for scar residuals of the left upper arm and forearm have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.56, 4.118, Diagnostic Codes 7804, 7805 
(prior to August 30, 2002), Diagnostic Code 7804 (2005).

2.  The criteria for a compensable evaluation for donor site 
scar of the right hip have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.56, 4.118, Diagnostic Code 7805 (prior to August 30, 2002), 
Diagnostic Code 7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below. 

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the veteran's claim, in 
pertinent part, for entitlement to compensable ratings for 
service-connected scar residuals of his left upper arm and 
forearm and the donor site scar of the right hip was received 
in November 2001.  The RO sent notice, to the appellant in 
March 2002 prior to the initial AOJ decision on his claim in 
May 2002.  The timing of the notice in this case was 
compliant with the statutory requirement that it precede the 
initial RO decision. 

In March 2002, the RO sent a notice letter which notified the 
appellant, in essence, of the four required content elements 
under the provisions of the VCAA.  The Board notes that 
although the March 2002 notice letter informed the veteran of 
the evidence necessary to substantiate a claim for service 
connection, the letter also informed the veteran of the 
evidence and information necessary to substantiate his claim 
for an increased rating.  The letter did notify the veteran 
to provide information about any sources that had records 
that he thought would help VA to decide his claim, to 
complete an authorization form for private medical records 
that would support his claim, and that he could submit 
private medical records himself.  In addition, he was 
notified as to what VA had done and what information and 
evidence VA would make reasonable efforts to obtain on his 
behalf.  He was further notified to let the RO know if there 
were any other evidence he would like to have considered.  
The letter gave notice of VA's desire to obtain additional 
information and evidence supporting and substantiating the 
claim.  He was afforded an opportunity to identify any 
additional evidence to assist in the decision on his claim.  
The appellant was afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Although the RO did not explicitly ask the appellant to 
provide "any evidence in [his] possession that pertains" to 
the claim, as provided in 38 C.F.R. § 3.159(b)(1), the 
appellant was advised, by virtue of a detailed November 2002 
statement of the case (SOC) of the pertinent law and what the 
evidence must show in order to substantiate the claim.  In 
addition, the November 2002 SOC provided the appellant with 
the new regulations implementing the VCAA.  The appellant 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  In addition, the veteran was afforded VA 
examinations and provided testimony at a personal hearing.  
We therefore believe that appropriate notice has been given 
in this case.  These actions thus cured (or rendered 
harmless) any previous omissions.  All the above notice 
documents must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield, 
supra, at 125.  For these reasons, any failure in the 
language of VCAA notice by the ROIC constituted harmless 
error.  It is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.

The veteran has been afforded medical examinations and 
pertinent outpatient treatment records were obtained.  The 
veteran indicated that all his treatment was at the 
Philadelphia VA Medical Center.  It appears that all 
obtainable evidence identified by the appellant relative to 
his claim has been obtained and associated with the claims 
file, and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board 
notes additional VA outpatient treatment records secured in 
January 2005 reflect treatment for unrelated disorders.  
Although apparently, the AOJ has not reviewed these records 
with regard to the issues on appeal discussed in this 
decision, as this evidence is not pertinent to this claim 
there is no prejudice to the veteran to proceed with a 
decision.  

The Board concludes that the notifications received by the 
appellant adequately complied with the four elements of the 
requisite notice under the provisions of the VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under the 
VCAA.  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual background

Service medical records show that the veteran was involved in 
a motor vehicle accident in August 1976.  His injuries 
included lacerations of the left upper arm.  A skin graft was 
needed for a left knee injury and the donor site was the 
right thigh.  A private hospital summary in September 1976 
noted that the lacerations of the left arm were superficial, 
except for some exposure of the left ulna.  At a VA 
examination in July 1977, the presence of a five centimeter 
by three centimeter scar of the proximal third of the left 
upper arm, the presence of three 2.5 centimeter scars with 
keloid formation on the distal third of the left upper arm 
and the presence of a 12 centimeter scar of the left forearm 
were noted.  He had full range of motion of the left 
shoulder, elbow, forearm, and wrist including the fingers of 
the left hand.  The donor site scar of the right thigh was 
noted.  

In a rating decision in October 1977, service connection was 
granted for scars of the left upper arm and left forearm and 
for a scar at the donor site of the right hip and zero 
percent evaluations (noncompensable) were assigned effective 
from April 1977.  

In November 2001, the veteran sought an increase in his 
service-connected disabilities and claimed that the scars 
made his arm itchy and caused discomfort.  

VA outpatient treatment records from March 2001 to April 2002 
show that the veteran was seen for an initial visit in a 
dermatology clinic in November 2001.  Clinical findings were 
of multiple healed lacerations (some with hypertrophic 
scarring) on the left arm.  These were a four centimeter 
laceration on the proximal left upper extremity, a two 
centimeter laceration on the mid left upper extremity, and a 
12 centimeter laceration on the left forearm.  There also was 
a skin graft harvest site on the right thigh, eight 
centimeters by ten centimeters.  The impression, in pertinent 
part, was multiple lacerations and abrasions with significant 
hypertrophic scarring on the left arm.  

The veteran failed to report for a scheduled VA examination.  
In a May 2002 rating decision, the RO confirmed and continued 
the noncompensable evaluations for the service-connected 
scars.  

At a VA examination in March 2003, the scars were not painful 
or tender.  He had a graft site from the right thigh, which 
was relatively asymptomatic.  He had multiple scars on the 
left arm and the forearm which were unchanged.  Clinical 
findings were of a 50 cent coin piece scar on the left outer 
margin of the left arm, adherent to deeper tissue, with no 
keloid formation.  It was non-tender, not painful, and not 
depressed below the skin line.  He had two scars above the 
elbow, one centimeter each.  They were mobile, non-tender, 
and not adherent to deeper tissue.  He had mild abrasions 
over the left forearm.  There was no dysfunction of the left 
upper extremity.

His right thigh demonstrated a scar from the graft site of 
three inches by four inches in length.  It was mobile, non-
tender, and not adherent to deeper tissue.  There was no 
keloid formation and it was not painful.  

The veteran testified in April 2004 regarding the injuries 
suffered in service in a motor vehicle accident and the 
treatment received at that time.  The veteran testified that 
he received all current treatment at the Philadelphia VA 
Medical Center where he had been employed until December 
2003.  He testified that some of the scars on his left arm 
were tender to touch but not the donor site on his right 
thigh.  

Additional VA outpatient treatment records from April 2002 to 
March 2005 were negative for complaints, findings or 
treatment of the issues on appeal. 

The veteran was afforded a VA examination in April 2005 for 
multiple scars.  Clinical findings were that the scar on his 
left forearm was five inches long.  There was mild pain and 
tenderness, no adherence to underlying tissue, smooth 
texture, and the scar was stable.  There was no elevation or 
depression.  The lower portion would indent when the wrist 
was flexed dorsally but the skin remained intact.  The scar 
was superficial, without underlying soft tissue damage.  
There was no inflammation, edema, or keloid formation; no 
induration or inflexibility, and no limitation of motion.  
The color was slightly darker than the surrounding skin.  

The left upper arm had two sets of scars; the proximal had 
two pieces and the distal had three pieces.  The proximal had 
an area (size not provided) separated from a larger scar that 
was irregularly shaped but basically was two inches by two 
inches.  They were depressed and slightly darker than 
surrounding tissue.  There was mild pain and tenderness.  
There was no adherence to underlying tissue.  The texture of 
the skin was slightly irregular.  The scar was stable.  The 
scar was depressed but there was minimal soft tissue damage.  
There was no inflammation, edema, or keloid formation.  The 
scar was darker than the surrounding tissue.  There was no 
induration or inflexibility and no limitation of motion 
noted.  

Of the three more distal scars, two were linear and raised 
and one was apparently round.  Measurements were not 
provided.  The scars were smooth, mildly painful, and tender 
with no adherence to underlying tissue.  The scars were 
stable.  There was no underlying soft tissue damage.  There 
was no inflammation, edema, or keloid formation.  The color 
was similar to surrounding tissue.  There was no induration 
or inflexibility, and no limitation of motion.  The 
assessment was multiple scars with characteristics as noted.  

The right hip had a scar from a skin graft that was three 
inches by three inches that was slightly darker than 
surrounding tissue.  Other clinical findings were no pain or 
tenderness, smooth texture, and the scar was superficial.  
There was no inflammation, edema, or keloid formation.  No 
induration, inflexibility, or limitation of motion was noted.   

A rating decision in April 2005 assigned a 10 percent 
disability evaluation for scars of the left upper arm and 
left forearm for mild pain and tenderness associated with 
these scars effective November 29, 2001, under Diagnostic 
Code 7804.  


III.  Legal criteria for increased evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
Separate diagnostic codes identify the various disabilities.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 C.F.R. § 4.1.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history.  38 C.F.R. §§ 4.2, 4.41.

The Board notes that, where an increase in a service-
connected disability rating is at issue, the present level of 
disability is of primary concern.  Although review of the 
recorded history of a service-connected disability is 
important in making a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  It is possible for a veteran to have separate and 
distinct manifestations from the same injury that would 
permit rating the disability under more than one diagnostic 
code; however, the critical element in permitting the 
assignment of multiple ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

IV.  Analysis

The veteran has been in receipt of a noncompensable 
evaluation for donor site scar of the right hip since April 
1977 and for a 10 percent disability evaluation for scar 
residuals of the left upper arm and forearm since November 
2001.

The regulations for evaluating scars were changed effective 
August 30, 2002.  Where a law or regulation changes after a 
claim has been filed, but before the administrative appeal 
process has been concluded, the Board considers both the 
former and the current schedular criteria.  See, e.g., 
VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004).  The effective-
date rule established by 38 U.S.C.A. § 5110(g), however, 
prohibits the application of any liberalizing rule to a claim 
prior to the effective date of such law or regulation.  The 
veteran does get the benefit of having both the old 
regulation and the new regulation considered for the period 
after the change was made.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991), to the extent it held that, where a 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant should apply).  See also VAOPGCPREC 3-2000 (April 
10, 2000), 65 Fed. Reg.  33422(2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2005).

Accordingly, for the period prior to August 30, 2002, only 
the "old" rating criteria may be considered in determining 
the severity of the veteran's scars, and evaluation will be 
under the amended provisions for rating scars from August 30, 
2002.

The old regulations provided that for scars that are 
superficial, poorly nourished, with repeated ulceration a 10 
percent evaluation is provided under 38 C.F.R. Part 4, 
Diagnostic Code 7803.  For scars that are superficial, tender 
and painful on objective demonstration, a 10 percent 
evaluation is provided, under Diagnostic Code 7804.  For 
other scars the basis of evaluation is rated on limitation of 
function of affected part in accordance with Diagnostic Code 
7805.

Under the revised regulations, a 40 percent disability rating 
is assigned for scars, other than on the head, face, or neck, 
that are deep or that cause limited motion and have area or 
areas exceeding 144 square inches (929 square centimeters).  
A 30 percent disability rating is assigned for scars, other 
than on the head, face, or neck, that are deep or that cause 
limited motion and have area or areas exceeding 72 square 
inches (465 square centimeters).  A 20 percent disability 
rating is assigned for scars, other than on the head, face, 
or neck, that are deep or that cause limited motion and have 
area or areas exceeding 12 square inches (77 square 
centimeters).  A 10 percent disability rating is assigned for 
scars, other than on the head, face, or neck, that are deep 
or that cause limited motion and have area or areas exceeding 
6 square inches (39 square centimeters).  38 C.F.R. 4.118, 
Diagnostic Code 7801 (2005).  Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 4.25 of this 
part.  Id.  A deep scar is one associated with underlying 
soft tissue damage.  Id.

A 10 percent disability rating is assigned for scars, other 
than on the head, face, or neck, that are superficial and 
that do not cause limited motion and have area or areas of 
144 square inches (929 square centimeters) or greater.  38 
C.F.R. 4.118, Diagnostic Code 7802 (2005).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 4.25.  Id.  
A superficial scar is one not associated with underlying soft 
tissue damage.  Id.

A 10 percent disability rating is assigned for superficial, 
unstable scars, under Diagnostic Code 7803 (2005).  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Id.  A superficial 
scar is one not associated with underlying soft tissue 
damage.  Id.

A 10 percent disability rating is assigned for superficial 
scars that are painful on examination.  38 C.F.R. 4.118, 
Diagnostic Code 7804 (2005).  A superficial scar is one not 
associated with underlying soft tissue damage.  Id.  A 10-
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  Id.; see 38 C.F.R. 4.68 
(2005) (the amputation rule).

Under Diagnostic Code 7805, other scars are rated on 
limitation of function of affected part.  38 C.F.R. 4.118, 
Diagnostic Code 7805 (2005).

If the minimum schedular evaluation requires residuals and 
the schedule does not provide a 0-percent evaluation, a 0-
percent evaluation is assigned when the required residuals 
are not shown.  38 C.F.R. § 4.31.

The veteran's scar residuals of the left upper arm and 
forearm have been evaluated as 10 percent disabling under 
Diagnostic Code 7804 and the donor site scar of the right hip 
has been evaluated as noncompensable under Diagnostic Code 
7805.  As the veteran's claim was received prior to August 
2002, the Board has considered both the old and the revised 
regulations.  Here, the Board finds that the schedular 
ratings applicable to the veteran's scars of the right hip 
and left arm did not change as a result of the August 2002 
revisions.  The Board finds no substantive differences 
between the amended provisions of the Rating Schedule and the 
prior version with respect to the ratings assigned to the 
veteran's left arm and right hip disabilities.

The evidence of record demonstrates that at the most recent 
examination in April 2005 the veteran had a superficial scar 
of the right hip that was not unstable, tender, or painful on 
examination.  Both the former and revised criteria stated 
that Diagnostic Code 7805 evaluates scars based on limitation 
of function of the affected part.  38 C.F.R. § 4.118.  Here, 
the affected part is the right hip.  However, the medical 
evidence of record does not show any limitation of function 
of the right hip due to the service-connected donor site scar 
of the right hip.  

The evidence of record demonstrates that the veteran has 
superficial scars of the left arm that are not unstable, but 
are tender, and painful on examination.  As such, the veteran 
was awarded a 10 percent disability evaluation under 
Diagnostic Code 7804.  This is the maximum rating under 
Diagnostic Code 7804.  The Board has considered whether a 
higher evaluation could be awarded under another Diagnostic 
Code, however, as the scars on the veteran's left arm are not 
deep, do not cause limited motion or have area or areas 
exceeding 12 square inches, Diagnostic Code 7801 is not for 
application.  The Board has also considered whether a 
separate evaluation can be granted under Diagnostic Code 
7805.  However, the medical evidence of record does not show 
any limitation of function of the left arm due to the 
service-connected scar residuals the left upper arm and 
forearm.  

The above determination is based upon consideration of 
applicable provisions of the Rating Schedule.  In addition, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  
Specifically, the medical evidence fails to show, and the 
veteran has not asserted, that he has required frequent 
periods of hospitalization for his scar residuals of the left 
upper arm and forearm and donor site scar of the right hip, 
nor has he alleged marked interference with employment due 
solely to those conditions.  See 38 C.F.R. § 3.321(b)(1) 
(2005).

Accordingly, the Board concludes that the preponderance of 
the evidence is against a compensable rating for the 
veteran's service-connected donor site scar of the right hip 
and a rating in excess of 10 percent for scar residuals of 
the left upper arm and forearm.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).  Therefore, the claim is denied.


ORDER

Entitlement to a rating in excess of 10 percent for scar 
residuals of the left upper arm and forearm is denied.

Entitlement to a compensable rating for donor site scar of 
the right hip is denied.  




REMAND

As discussed above, under the VCAA and its implementing 
regulations, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  That duty includes 
obtaining medical records, and to provide a medical 
examination or obtain a medical opinion when necessary to 
decide the claim. 38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).

With regard to a claim submitted by the veteran on a 
different issue, the report of an October 2004 
neuropsychological assessment was submitted in November 2004.  
At the evaluation, the veteran reported that his left knee 
tended to "give out".  Outpatient treatment records secured 
in January 2005 for a period from September 2004 to January 
2005 show complaints of left knee pain and weakness, x-ray 
finding of minimal degenerative joint disease (DJD) of the 
left knee, report of a Physical Medicine and Rehabilitation 
Services consultation, and physical therapy reports.    

The Cleveland Resource Center certified the appeal to the 
Board on August 1, 2005, and notified the veteran by letter 
on the same date that his VA records were being returned to 
the Board.  A deferred rating by the RO on August 31, 2005, 
noted that the veteran's claim folder was at another location 
on appeal and no rating was possible on the claim filed for 
residuals of a head injury.  It appears that the claims 
folder was transferred to the RO in August 2005 and then 
returned to the Board in September 2005.  Our review finds, 
however, that the medical records secured in January 2005 
which also contain medical evidence regarding the veteran's 
service-connected left knee disorder as noted above have not 
been reviewed by the agency of original jurisdiction with 
regard to this issue on appeal.  The United States Court of 
Appeals for the Federal Circuit has held that Board 
consideration of additional evidence without remanding the 
case to the agency of original jurisdiction for initial 
consideration, absent a waiver by the claimant, was 
proscribed.  See Disabled American Veterans v. Principi, 327 
F. 3d. 1339 (Fed. Cir. 2003); see also 38 C.F.R. § 20.1304 
(2005).  No such waiver was received in this instance.  
Accordingly, to accord due process to the veteran this matter 
requires remand.  See 38 C.F.R. § 19.9 (2005).

Our review also finds that according to the instructions in 
the Board's November 2004 remand, the report of a May 2003 
physical evaluation at the VA Medical Center in Philadelphia 
was to have been secured.  Although outpatient treatment 
records were obtained that includes the report of a chest x-
ray as part of a pre-appointment examination, the report of 
the examination is not of record.  There is also some 
indication that in March 2004, the veteran's file at Employee 
Health was administratively closed.  As the evidence 
indicates that an examination was performed in May 2003, an 
additional search for this record should be made, to include 
a request to the Employee Health Department at the 
Philadelphia VA Medical Center, as the evaluation was 
performed in connection with VA employment, in order that the 
report can be reviewed and attached to the claims file.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (Court held 
that compliance by the Board or the RO with remand 
instructions is neither optional nor discretionary).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  Obtain the veteran's report of a May 
2003 pre-appointment physical evaluation at 
the Philadelphia VA Medical Center to 
include a request to the Employee Health 
Department.  A negative reply is requested. 

2.  Schedule the veteran for a VA 
examination by an orthopedist or other 
appropriate available specialist, if 
feasible, for the purpose of ascertaining 
the current nature and extent of severity 
of his service-connected residuals of a 
left femur fracture with skin graft and 
left knee strain to include complaints of 
pain, weakness, instability, and sensory 
deficits in the area of the skin 
graft/scar.  The claims file, including 
this Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination. 

a.  The examination should include any 
special diagnostic tests that are 
deemed necessary for an accurate 
assessment.  Any indicated special 
studies should be conducted and all 
clinical findings reported in detail.

b.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, including 
specifically active and passive range 
of motion, and comment on the 
functional limitations, if any, caused 
by the veteran's service-connected left 
leg disability in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59.

c.  The orthopedic examiner should be 
also requested to: (1) state the range 
of motion of the veteran's left knee 
and left hip, in degrees, noting the 
normal range of motion of these joints; 
(2) determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected left leg disability, 
due to any weakened movement, excess 
fatigability, or incoordination; and 
(3) express an opinion as to whether 
pain in the left leg could 
significantly limit functional ability 
during flare-ups or during periods of 
repeated use.  A rationale should be 
provided for all opinions offered.

3.  After the above has been accomplished, 
and after undertaking any other development 
deemed essential, readjudicate the 
appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


